605 F.2d 850
Christopher X. KENNER, Plaintiff-Appellant,v.C. Paul PHELPS, Secretary, Department of Corrections, etal., Defendants-Appellees.
No. 79-2446

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 31, 1979.
Christopher X. Kenner, pro se.
J. Marvin Montgomery, Asst. Atty. Gen., Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
Before GODBOLD, RONEY and VANCE, Circuit Judges.
PER CURIAM:


1
Plaintiffs, Louisiana state prisoners, filed this § 1983 case alleging that they are practicing Muslims, that they "requested not to handle pork," that the requests were denied, and that they were forced to handle pork by a direct order of an officer.  The incident was more specifically described this way:


2
Place of violation was the inmate dining hall, service line.  The plaintiff(s) were proceeding thru the line and requested not to handle the meat of the meal, pork, yet a direct order by defendant, Lt. Foster Andrews, was given to "place the meat, pork on your tray."


3
The Magistrate recommended dismissal of the suit on the ground that there were no allegations that the absence of a special dietary menu had resulted in malnutrition, and that plaintiffs were not entitled to special diets if adequate nourishment could be obtained by them from other foods not objectionable to them on religious grounds.  The court adopted the findings and conclusions of the Magistrate and dismissed the case.


4
The complaint relates not to dietary issues but to the manner in which the food was served to the inmates, requiring them to be in contact with pork.  Other courts have dealt with Muslims' objections to contact with pork.  Chapman v. Pickett, 586 F.2d 22, 26 (CA7, 1978); Finney v. Hutto, 410 F. Supp. 251, 270 (E.D.Ark., 1976) aff'd on other grounds, 548 F.2d 740 (CA8, 1977), aff'd 437 U.S. 678, 98 S. Ct. 2565, 57 L. Ed. 2d 522 (1928).


5
Petitioners did not fail to state a claim on which relief could be granted.


6
REVERSED and REMANDED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18